MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Oct 23 2015, 9:22 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Olivero                                             Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alvin R. Hollis, Jr.,                                    October 23, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1502-CR-43
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         02D06-1405-FC-140



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015     Page 1 of 11
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Alvin R. Hollis, Jr. (Hollis), appeals his conviction for

      resisting law enforcement, a Class D felony, Ind. Code § 35-44.1-3-

      1(a)(3),(b)(1)(A) (2013); resisting law enforcement, a Class A misdemeanor,

      I.C. § 35-44.1-3-1(a)(3) (2013); false informing, a Class B misdemeanor, I.C. §

      35-44.1-2-3(d)(1) (2013); and failure to stop after an accident resulting in non-

      vehicle property damage, a Class B misdemeanor, I.C. §§ 9-26-1-4; -8(b).


[2]   We affirm.


                                                    ISSUES

[3]   Hollis raises two issues on appeal, which we restate as follows:

      (1) Whether the State presented sufficient evidence to support Hollis’

      conviction; and

      (2) Whether Hollis’ sentence is inappropriate in light of the nature of his offense

      and his character.


                           FACTS AND PROCEDURAL HISTORY

[4]   At approximately 2:00 a.m. on May 10, 2014, Officer Robert Warstler (Officer

      Warstler) of the Fort Wayne Police Department initiated a traffic stop on State

      Street in Fort Wayne, Allen County, Indiana, after observing a 2008 silver

      Dodge Caliber exceeding the posted speed limit by fifteen miles per hour.

      Officer Warstler approached the vehicle and, after asking the driver to produce

      his driver’s license and vehicle registration, explained that his reason for

      stopping the vehicle was due to a speed limit violation. Officer Warstler

      Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 2 of 11
      observed that the driver was a black male with long dreadlocks and some facial

      hair.


[5]   The driver handed Officer Warstler a printout copy of the vehicle registration,

      which did not have the registered owner’s name printed on it. He also stated

      that he did not have his driver’s license on him but identified himself as

      “Shaqueal O’Neal Arrington.” (State’s Exh. 1). Officer Warstler requested the

      spelling of his name, and the driver hesitantly stated, “C-H-A-Q-A” before

      trailing off. (State’s Exh. 1). Officer Warstler asked the driver for his “real

      name,” to which the driver again answered that it was Shaqueal Arrington.

      (State’s Exh. 1). In a second attempt to spell his name for the officer, the driver

      made it as far as “C-H-A-Q-U-A.” (State’s Exh. 1). When asked his date of

      birth, the driver hesitated before answering October 13, 1989. The driver

      indicated that the vehicle belonged to his girlfriend, “Ashley.” (State’s Exh. 1).

      Officer Warstler instructed the driver to “sit tight” while he returned to his

      squad car. (State’s Exh. 1).


[6]   Moments after Officer Warstler returned to his squad car in order to run the

      driver’s information through his computer, the driver sped away. Officer

      Warstler activated his lights and sirens and radioed for assistance as he pursued

      the vehicle through the city streets. “The vehicle was driving recklessly fast to

      the point that it would have been unsafe for [Officer Warstler] to maintain that

      speed.” (Tr. p. 138). For several blocks, the driver hurtled through

      intersections without regard for stop signs or other traffic laws. At some point

      the driver attempted to make a left turn, but he turned too wide and ran over

      Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 3 of 11
      the curb, slamming into a tree in Lakeside Park. As Officer Warstler

      approached the scene of the accident, he observed that the driver had exited the

      vehicle and was fleeing on foot through the park. By this time, other officers

      had arrived to assist in the search, but they were unable to locate the driver.


[7]   When Officer Warstler returned to the crashed vehicle, he discovered a loaded

      handgun on the passenger-side floorboard. He also located a traffic ticket that

      had been issued to Hollis several months prior. Officer Warstler ran a check on

      the license plate and found that it was jointly registered to Hollis and “A[.]

      Wilson.” (State’s Exh. 3). “It appeared that [someone named] Ashley signed

      the registration.” (Tr. p. 160). Because searching for the name “Shaqueal

      Arrington” (using multiple spelling variations) did not yield any results that

      matched the driver of the vehicle, Officer Warstler searched for Hollis. 1 Upon

      seeing Hollis’ photograph, Officer Warstler “[i]mmediately” identified him as

      the driver of the vehicle. (Tr. p. 161). Officer Warstler also noted that Hollis’

      birthday—September 12, 1988—is “one month, one day, and one year off of”

      the date provided by the driver of the vehicle. (Tr. p. 164).


[8]   On May 27, 2014, the State filed an Information, charging Hollis with Count I,

      carrying a handgun without a license, a Class C felony, I.C. §§ 35-47-2-1; -

      23(c)(2)(A)(i) (2013); Count II, resisting law enforcement, a Class D felony, I.C.




      1
        We use the spelling “Shaqueal Arrington” throughout this decision based on the results of the information
      check conducted by Officer Warstler, who—after trying multiple spelling variations of the name provided by
      the driver—located a “Shaqueal Arrington” with a date of birth of November 20, 1992, and a photograph
      that did not match the driver of the vehicle. (Tr. p. 159).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015           Page 4 of 11
       § 35-44.1-3-1(a)(3),(b)(1)(A) (2013); Count III, resisting law enforcement, a

       Class A misdemeanor, I.C. § 35-44.1-3-1(a)(3) (2013); Count IV, false

       informing, a Class B misdemeanor, I.C. § 35-44.1-2-3(d)(1) (2013); and Count

       V, failure to stop after an accident resulting in non-vehicle property damage, a

       Class B misdemeanor, I.C. §§ 9-26-1-4; -8(b).


[9]    On December 2, 2014, the trial court conducted a jury trial. During his case-in-

       chief, Hollis testified that he was not driving his Dodge Caliber at the time these

       offenses occurred; rather, he claimed that he was out of town and had left the

       vehicle parked at his mother’s house. At the close of the evidence, the jury

       returned a guilty verdict for Counts II, III, IV, and V, and the trial court entered

       a judgment of conviction on the same. As to Count I, carrying a handgun

       without a license as a Class C felony, the trial court entered a judgment of

       acquittal. On January 5, 2015, the trial court held a sentencing hearing. The

       trial court imposed a sentence of three years, with two years executed and one

       year suspended, on Count II; one year on Count III; 180 days on Count IV; and

       180 days on Count V. The trial court ordered all sentences to run concurrently,

       resulting in an aggregate sentence of three years, of which two years would be

       executed in the Indiana Department of Correction and one year would be

       suspended to probation.


[10]   Hollis now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 5 of 11
                                   DISCUSSION AND DECISION

                                         I. Sufficiency of the Evidence

[11]   Hollis claims that the State presented insufficient evidence to support his

       conviction. When reviewing a claim of insufficient evidence, it is well

       established that our court does not reweigh evidence or assess the credibility of

       witnesses. Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013). Instead, we

       consider all of the evidence, and any reasonable inferences that may be drawn

       therefrom, in a light most favorable to the verdict. Id. We will uphold the

       conviction “‘if there is substantial evidence of probative value supporting each

       element of the crime from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt.’” Id. (quoting Davis v. State, 813
N.E.2d 1176, 1178 (Ind. 2004)).


[12]   Hollis contends that there is insufficient evidence to sustain his conviction

       because the State “failed to prove the identity elements in each of the [C]ounts.”

       (Appellant’s Br. p. 10). As an element for each of the four charges at issue, the

       State was required to prove beyond a reasonable doubt that it was Hollis who

       committed the offense. In arguing that the State failed to meet its burden,

       Hollis points out that the driver of the vehicle identified himself as Shaqueal

       Arrington—a black male with long braided hair whose photograph “look[s]

       extremely similar” to that of Hollis. (Appellant’s Br. p. 11). Furthermore,

       Hollis argues that Officer Warstler’s “face to face interaction with the driver of

       the vehicle in question was maybe only fifteen (15) to twenty (20) seconds or

       more.” (Appellant’s Br. p. 11). Finally, Hollis cites his own testimony, in

       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 6 of 11
       which he denied driving the vehicle at the time of the offenses, positing instead

       that he left the keys in the vehicle because he believed it was going to be

       repossessed, so “[i]t was possible that the vehicle was stolen.” (Appellant’s Br.

       p. 11).


[13]   In this case, Officer Warstler unequivocally identified Hollis as the perpetrator

       of the charged crimes, and it is well established that “[a] single eyewitness’

       testimony is sufficient to sustain a conviction.” Emerson v. State, 724 N.E.2d
605, 609-10 (Ind. 2000). At trial, Officer Warstler testified that during the

       traffic stop, Hollis’ nervousness and evasiveness about his identity—namely

       Hollis’ inability to spell his name and recall his date of birth—prompted Officer

       Warstler to “pa[y] extra special attention to facial features, things that would

       help me identify [the driver] when I went back to my car to try and look up the

       name and match a photo that happened to be in our system to the name that

       was provided.” (Tr. p. 136). Although Officer Warstler’s search for a

       “Shaqueal Arrington” in his system yielded a photograph of a black male with

       long braided hair, much like Hollis’ hair, Officer Warstler immediately

       recognized that the facial features of Shaqueal Arrington did not match those of

       the driver. Moreover, Shaqueal Arrington’s birthday was November 20,

       1992—not October 13, 1989, as the driver indicated. However, as soon as

       Officer Warstler retrieved a photograph of Hollis, he confirmed that there was

       not a doubt in his mind that it was Hollis who had been driving the vehicle and

       who led the police on a dangerous pursuit.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 7 of 11
[14]   We find Hollis’ contention that his conviction should be reversed based on his

       testimony that he was not driving the vehicle is nothing more than an attempt

       to have the evidence reweighed in his favor. It is not the role of this court to

       “weigh the evidence or resolve questions of credibility when determining

       whether the identification evidence is sufficient to sustain a conviction.”

       Emerson, 724 N.E.2d at 610. During the trial, Hollis testified that he drove his

       “silver Dodge Caliber” home from work just a few hours prior to Officer

       Warstler’s traffic stop. (Tr. p. 187). However, he claimed that he parked the

       vehicle at his mother’s house and left the keys in the console, believing it was

       going to be repossessed, and that he and his brother subsequently left for

       Illinois. Despite his claim that the vehicle was subject to immediate

       repossession, the State presented evidence that the vehicle contained numerous

       items of personal property, including cellular phones, children’s booster seats,

       loose change, shoes, and clothing. In addition, the driver of the vehicle

       informed Officer Warstler that his girlfriend, Ashley, owned the vehicle, and

       Hollis testified that he jointly owned the vehicle with “Ashley Wilson, my ex-

       wife.” (Tr. p. 187). Accordingly, because it was entirely within the province of

       the jury to believe Officer Warstler’s positive identification of Hollis while

       discrediting Hollis’ testimony that he was not driving the vehicle, we affirm

       Hollis’ conviction.


                                        II. Appropriateness of Sentence

[15]   Hollis also claims that his sentence is inappropriate in light of the nature of the

       offense and his character. In this case, Hollis was convicted of one Class D


       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 8 of 11
       felony, one Class A misdemeanor, and two Class B misdemeanors. The trial

       court imposed the maximum sentence for each of the four charges and ordered

       them to run concurrently, resulting in an aggregate term of three years, with

       two years executed and one year suspended to probation. See I.C. § 35-50-2-

       7(a) (fixing the maximum sentence for a Class D felony at three years); I.C. §

       35-50-3-2 (setting the maximum sentence for a Class A misdemeanor at one

       year); and I.C. § 35-50-3-3 (providing for a maximum sentence of 180 days on a

       Class B misdemeanor).


[16]   The matter of sentencing “is principally a discretionary function in which the

       trial court’s judgment should receive considerable deference.” Cardwell v. State,

       895 N.E.2d 1219, 1222 (Ind. 2008). Even where the trial court has imposed a

       sentence that is authorized by law, as in this case, our court may nevertheless

       revise the sentence if, “after due consideration of the trial court’s decision, [we

       find] that the sentence is inappropriate in light of the nature of the offense and

       the character of the offender.” Ind. Appellate Rule 7(B). “The principal role of

       appellate review should be to attempt to leaven the outliers, and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell, 895 N.E.2d at 1225. “‘[R]easonable minds may differ’ on the

       appropriateness of a sentence[,]” but our determination of whether a sentence is

       inappropriate turns “on our sense of the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other factors that

       come to light in a given case.” Parks v. State, 22 N.E.3d 552, 555 (Ind. 2014)


       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 9 of 11
       (quoting Buchanan v. State, 767 N.E.2d 967, 970 (Ind. 2002)); Cardwell, 895
N.E.2d at 1224. Ultimately, “the length of the aggregate sentence and how it is

       to be served are the issues that matter.” Cardwell, 895 N.E.2d at 1224. Hollis

       bears the burden of persuading our court that his sentence is inappropriate.

       Sanquenetti v. State, 917 N.E.2d 1287, 1289 (Ind. Ct. App. 2009).


[17]   In the present case, the nature of the offense is that Hollis was pulled over for a

       traffic infraction—speeding. He subsequently attempted to hinder Officer

       Warstler’s ability to complete the traffic stop by providing a false name and

       birthdate. Despite Officer Warstler’s clear instruction to “sit tight,” Hollis sped

       away in his vehicle, leading Officer Warstler on a high speed chase through the

       city streets without regard for stop signs or other traffic laws. (State’s Exh. 1).

       The vehicle pursuit only ended when Hollis lost control of his vehicle and

       slammed into a tree; yet, he abandoned his vehicle and fled on foot. Hollis

       acted with complete disregard for the safety of other motorists and

       pedestrians—such as those people Officer Warstler observed walking their dog

       in the park as he pursued Hollis. Thus, it is most fortunate that the severity of

       damage Hollis inflicted was limited to a tree because the consequences of his

       reckless and selfish conduct could easily have been tragic.


[18]   As to the character of the offender, Hollis has a criminal history that consists of

       four prior misdemeanor convictions. While this is a relatively minor criminal

       history compared to others this court has observed, it nevertheless demonstrates

       his disregard for the laws that govern our society. The fact that Hollis was not

       leading a law-abiding life is further evidenced by the fact that he apparently did

       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 10 of 11
       not possess a valid driver’s license at the time of the present offenses. It is also

       noteworthy that two of his prior crimes are similar in nature to the present

       offenses: resisting law enforcement in 2011 and operating a vehicle without

       ever having received a license in 2014. This indicates that Hollis’ prior

       suspended sentences were insufficient to deter him from committing such acts

       in the future, and a harsher penalty is warranted.


[19]   Hollis now contends that “[t]he imposition by the trial court of an executed

       sentence above the advisory sentence has the unintended result of undue

       hardship to [his] [four] dependents.” (Appellant’s Br. p. 13). However, we find

       Hollis’ argument unpersuasive in light of the fact that his PSI report indicates

       that he is not paying any child support for at least two of his children, and

       Hollis had not otherwise demonstrated how his children would suffer as a result

       of his incarceration. Accordingly, we find that Hollis has failed to satisfy his

       burden of establishing that his sentence is inappropriate.


                                               CONCLUSION

[20]   Based on the foregoing, we conclude that the State presented sufficient evidence

       beyond a reasonable doubt to prove that Hollis was the perpetrator of the

       crimes. We further conclude that Hollis’ sentence is not inappropriate in light

       of the nature of the offense and his character.


[21]   Affirmed.


[22]   Brown, J. and Altice, J. concur



       Court of Appeals of Indiana | Memorandum Decision 02A03-1502-CR-43 | October 23, 2015   Page 11 of 11